McCabe, J.
This was an action by appellee against the appellants, on a delivery bond. The amount of damages claimed in the complaint was for less than $3,500. The finding and judgment against appellants were for. $2,702.46. To reverse this judgment the appeal is brought.
It being an action seeking the recovery of a money judgment only, and the amount in controversy, exclusive of costs, being less than $3,500, exclusive jurisdiction of this appeal is in the Appellate Court. Acts 1893, p. 29, section 1, subd. 3.
The cause is therefore transferred to the Appellate Court.